DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites 
A system comprising: one or more processors of a population tracking manager; and one or more computer storage media storing computer-executable instructions that, when executed by the one or more processors, implement a method comprising: generating a population tracking manager interface including one or more populations to manage via a population tracking builder application, wherein each population is editable within the population tracking builder application; providing one or more algorithms relevant to a first population template, wherein the one or more algorithms are editable within the population tracking builder application; receiving one or more edits to the one or more algorithms within the population tracking builder application; and automatically modifying the one or more algorithms in accordance with the one or more edits made within the population tracking builder application.

Independent claims 9 and 15 recite substantially similar limitations. The claimed invention is essentially directed to managing data related to a population by providing an algorithm relevant to the population, and wherein the algorithm can be modified in accordance to an edit made within the population. 
The limitation of providing an algorithm and then modifying it based on an edit to a variable used by the algorithm, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various “processors” and a “computer storage media” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computing device language, editing an algorithm based on changing a variable related to a population used by the algorithm, in the context of this claim encompasses one skilled in the pertinent art to manually determine said edit to said algorithm. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the “processor” and “computer storage media” to access, manage and modify various data related to an algorithm. The computer components in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of partitioning information and providing statistics about that information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor of a population tracking manager to identify a first population template, to provide a relevant algorithm therefor, and to subsequently modify the algorithm based on an edit amounts to no more than mere instructions to apply the exception using the processor, a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The additional limitations merely detail a type of data, or sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 
Furthermore, this abstract idea could also be considered a method of organizing human activity. The population tracking manager and the algorithms therein are broadly recited and incorporate methods of organizing human activity like tracking and managing of human populations.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 9, 11, 15 and 17 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by U.S. 2014/0100884 A1 to Hamilton et al., hereinafter “Hamilton.”
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2) (The reference was published more than 1 year before the instant application was effectively filed). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Hamilton discloses A system comprising: one or more processors of a population tracking manager; and one or more computer storage media storing computer-executable instructions that, when executed by the one or more processors (See Hamilton at least at Paras. [0027], [0031], [0042]-[0044], [0049]; Fig. 2), implement a method comprising: generating a population tracking manager interface including one or more populations to manage via a population tracking builder application, wherein each population is editable within the population tracking builder application (See id. at least at Paras. [0027], [0053]-[0054], [0117], [0126]; Figs. 5, 6, 23); providing one or more algorithms relevant to a first population template, wherein the one or more algorithms are editable within the population tracking builder application (See id. at least at Paras. [0050]-[0055], [0070]-[0072]; Figs. 2, 5); receiving one or more edits to the one or more algorithms within the population tracking builder application (See id. at least at Paras. [0050]-[0055], [0058], [0060], [0070]-[0072]; Figs. 2, 5); and automatically modifying the one or more algorithms in accordance with the one or more edits made within the population tracking builder application (See id. at least at Paras. [0050]-[0055], [0058], [0060], [0070]-[0072], [0084]; Figs. 2, 5, 9).

Regarding claim 3, Hamilton discloses all the limitations of claim 1 and Hamilton further discloses wherein the one or more edits comprise customizing a time interval associated with the one or more algorithms (See id. at least at Paras. [0058]-[0060], [0106]).

Regarding claims 9 and 15, claims 9 and 15 recite substantially the same limitations as included in independent claim 1. Thus, claims 9 and 15 are rejected under the same grounds of rejection and for the same reasoning as applied to independent claim 1, above. 

Regarding claims 11 and 17, claims 11 and 17 recite substantially the same limitations as included in claim 3. Thus, claims 11 and 17 are rejected under the same grounds of rejection and for the same reasoning as applied to claim 3, above. 



	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of U.S. 2008/0004666 A1 to Schauerte, hereinafter “Schauerte.” 
Regarding claim 2, Hamilton discloses all the limitations of claim 1. Hamilton may not specifically describe, but Schauerte teaches wherein the one or more algorithms are at least one of an abnormal weight trending algorithm or a beta block therapy algorithm (See Schauerte at least at Para. [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hamilton to incorporate the teachings of Schauerte and provide a beta block therapy algorithm. Schauerte is directed to a device for patient stabilization. Incorporating the beta blocker algorithm as in Schauerte with the method for automatically identifying and analyzing population segments as in Hamilton would thereby improve the applicability, efficacy, and accuracy of the claimed system and method for customization of population management. 

Regarding claims 10 and 16, claims 10 and 16 recite substantially the same limitations as included in claim 2. Thus, claims 10 and 16 are rejected under the same grounds of rejection and for the same reasoning as applied to claim 2, above. 



Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of U.S. 2004/0260177 A1 to Simopoulos, hereinafter “Simopoulos.”
	Regarding claim 4, Hamilton teaches all the limitations of claim 3. Hamilton may not specifically describe but Simopoulos teaches wherein modifying the one or more algorithms comprises adjusting the time interval associated with the one or more algorithms (See Simopoulos at least at Paras. [0039]-]0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hamilton to incorporate the teachings of Simopoulos and provide adjusting a time interval in the algorithm. Simopoulos is directed to a device for patient stabilization. Incorporating the time interval adjustment as in Simopoulos with the method for automatically identifying and analyzing population segments as in Hamilton would thereby improve the applicability, efficacy, and accuracy of the claimed system and method for customization of population management. 

Regarding claims 12 and 18, claims 12 and 18 recite substantially the same limitations as included in claim 4. Thus, claims 12 and 18 are rejected under the same grounds of rejection and for the same reasoning as applied to claim 4, above. 




Claims 5-6, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of U.S. 2012/0278412 A1 to Walsh et al., hereinafter “Walsh.”
	Regarding claim 5, Hamilton teaches all the limitations of claim 1. Hamilton may not specifically describe but Simopoulos teaches wherein the one or more edits comprise customizing a notification setting associated with the one or more algorithms (See Walsh at least at Paras. [0022]-[0024], [0031], [0043], [0048]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hamilton to incorporate the teachings of Walsh and provide a custom setting edit for an algorithm. Walsh is directed to a system for message delivery and programming. Incorporating the custom message delivery techniques as in Walsh with the method for automatically identifying and analyzing population segments as in Hamilton would thereby improve the applicability, efficacy, and accuracy of the claimed system and method for customization of population management. 

Regarding claim 6, Hamilton as modified by Walsh discloses all the limitations of claim 6, and Walsh further teaches wherein customizing the notification setting associated with the one or more algorithms comprises designating a user or group of users to receive the notification (See Walsh at least at Paras. [0040]-[0043], [0050]; Fig. 1).

Regarding claims 13-14 and 19-20, claims 13-14 and 19-20 recite substantially the same limitations as included in claims 5-6, respectively. Thus, claims 13-14 and 19-20 are rejected under the same grounds of rejection and for the same reasoning as applied to claims 5-6, above. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of U.S. 2016/0267223 A1 to Allen et al., hereinafter “Allen.”
	Regarding claim 7, Hamilton teaches all the limitations of claim 1. Hamilton may not specifically describe but Allen teaches wherein the population tracking manager interface further comprises a population measure area displaying one or more measurements associated with the one or more populations (See Allen at least at Paras. [0036]-[004]; Figs. 1A, 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hamilton to incorporate the teachings of Allen and provide a population measure area displayed in an interface. Allen is directed to an integrated health data analysis system. Incorporating the interface of the integrated health data analysis system of Allen with the method for automatically identifying and analyzing population segments as in Hamilton would thereby improve the applicability, efficacy, and accuracy of the claimed system and method for customization of population management.

Regarding claim 8, Hamilton as modified by Allen discloses all the limitations of claim 7, and Allen further teaches wherein the population measure area displays an updated measure of the one or more measurements responsive to the automatic modification of the one or more algorithms (See Allen at least at Paras. [0068], [0070]-[0072], [0085]; Claim 25; Fig. 5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/           Examiner, Art Unit 3686                              



/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686